Davison, J.
Indictment for gaming. The charge is that the defendant, on, &c., at, &c., won of one Burk 10 dollars in five dollar pieces of gold, of the value of 10 dollars, by playing and betting upon a game of cards between the defendant and Burk. Plea, not guilty. Upon the trial Bwrk was produced, and testified that “ on or about the day stated in the information, he played cards with the defendant, who won of him two five dollar gold pieces, at the county of Howard.” This was all the evidence. The Court, to whom the cause was submitted, found for the state; and, over a motion for a new trial, gave judgment in her favor.
The evidence, it is contended, is defective, because it do.es not show “ that the gold pieces, or either of them, were paid over to Bwrk pursuant to the winning.” There is nothing in the objection. The code provides that “ every person who shall, by playing or betting, at or upon any game or wager, either lose or win any article of value, shall be fined,” &c. 2 R. S. 435. The evidence, it seems to us, makes a case plainly within the intent of the statute. That he “ won of Burk two five dollar gold pieces,” obviously means that the defendant had acquired them; that he obtained possession of the thing for which the game was played.
Per Curiam.
The judgment is affirmed, with costs.